MOTION TO DISMISS WRIT OF CERTIORARI AND REVIEW
Now into Court, through undersigned counsel, come Loretta Tarto, wife of/and Jack Tarto, who move the Court to dismiss their writ of certiorari and review in the above entitled and numbered cause of action due to the fact the judgment rendered in favor of Sentry Insurance Company, which is the subject of the above entitled and numbered writ of certiorari and review, has been compromised and settled. Therefore, the issues presented in movers’ application for writ of certiorari and review have been rendered moot by said compromise settlement and the writ should, therefore, be dismissed as of this time.
Considering the above,
IT IS HEREBY ORDERED, ADJUDGED and DECREED that the writ of certiorari and review granted by the Supreme Court for the State of Louisiana in the above entitled and numbered cause of action is hereby dismissed.